Citation Nr: 1607953	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-46 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee injury and, if so, whether service connection for a right knee disorder is warranted, to include as secondary to service-connected chondromalacia of the left knee, status post arthroscopic debridement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971 and February 1979 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The reopened issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 1992, the RO denied the Veteran's claim of entitlement to service connection for a right knee injury.

2.  Evidence added to the record since the final April 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee injury.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied service connection for a right knee injury is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

The Veteran's original claim of entitlement to service connection for a right knee injury was denied by an April 1992 decision.  At such time, the RO explicitly considered the Veteran's service treatment records and a January 1992 VA examination; however, private treatment records were also of record at the time of such decision.  The RO noted that the Veteran's service treatment records included an October 1976 notation indicating that he complained of injuring his right knee while playing football; however, an examination showed only findings of a contusion.  However, the RO determined that such resolved with treatment leaving no chronic residual disability found following treatment or at the time of the current examination.  As such, the RO denied service connection for a right knee injury.  

In April 1992, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until April 2007, when VA received his application to reopen such claim. Therefore, the April 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a right knee injury was received prior to the expiration of the appeal period stemming from the April 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while the Veteran submitted copies of select service treatment records subsequent to the April 1992 rating decision, such are duplicative of the service department records previously on file at the time of such rating decision.  Therefore, 38 C.F.R. 
§ 3.156(c) is inapplicable to the instant claims.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the April 1992 rating decision, the evidence of record included the Veteran's service treatment records, a January 1992 VA examination report, and private treatment records noting bilateral knee pain since 1983 with a confirmed diagnosis of left knee chondromalacia upon left knee arthroscopy in October 1986.  

Relevant evidence received since the April 1992 rating decision includes a March 2007 operative report noting a possible medial meniscal tear of the right knee and grade 4 chondromalacia of the trochlea as well as the Veteran's November 2015 hearing testimony regarding his belief that his right knee disorder was aggravated by his service-connected left knee disorder.  In this regard, he testified as to the impact that his left knee disorder had on his right knee disorder.   

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of a current disability of the right knee.  The newly received evidence also provides a new theory of entitlement to service connection for a right knee disorder not previously considered, namely whether the Veteran's right knee disorder was caused or aggravated by his service-connected left knee disorder.  As the claim for service connection for a right knee injury was previously denied based on the absence of a current disability of the right knee, and the newly received evidence shows a current right knee disability, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a right knee injury is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee injury is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether his right knee disorder is related to his military service, to include his in-service complaints of right knee pain, or, in the alternative, caused or aggravated by his service-connected left knee disability.  With regard to the direct aspect of the Veteran's claim, while his service treatment records are negative for a diagnosis of a right knee disorder, they do show that he did complain of right knee pain on several occasions, including a 1977 injury playing sports as well as complaints of bilateral knee pain in January 1985, February 1985, and December 1985.  The Veteran also complained of right knee pain upon separation examination in July 1991 and the examiner noted a loss of motion of the right knee.  

The Board acknowledges that the January 1992 VA examination was negative for a right knee disorder; however, the record now shows a current right knee disorder, specifically, the March 2007 operative report notes a possible medial meniscal tear of the right knee and grade 4 chondromalacia of the trochlea.  Moreover, no opinion has been obtained regarding either the direct or secondary aspect of the Veteran's claim.  In this regard, as discussed above, the Veteran testified at the November 2015 hearing both that his right knee disorder symptoms began in service and that his service-connected left knee disorder impacts his right knee disorder.  Therefore, on remand, the Veteran should be afforded a VA examination that identifies all current diagnoses of the right knee, and offers opinions regarding direct and secondary service connection.

The Board also notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a right knee disorder.  Such should be accomplished on remand.

Additionally, during the November 2015 Board hearing, the Veteran's representative indicated that there must be additional service treatment records dated from July 1983 to 1985 regarding treatment for the Veteran's right knee disorder as he recalled first being bothered by right knee pain in July 1983.  On remand, an attempt should also be made to obtain any outstanding service treatment records, particularly from July 1983 to 1985. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  In this regard, he testified that he received treatment through Tricare and VA.  Thereafter, all identified records should be obtained, to include any outstanding VA records dated prior to January 2008 and after August 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed right knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding VA records dated prior to January 2008 and after August 2009.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to service-connected left knee disorder.

3.  Obtain any outstanding service treatment records, particularly records dated from July 1983 through 1985.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his right knee disorder.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current diagnoses of the right knee. 

(B)  For each currently diagnosed right knee disorder, the examiner should then render an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include service treatment records showing a 1977 injury to the right knee playing sports, complaints of bilateral knee pain in January 1985, February 1985, and December 1985, and the July 1991 separation examination showing complaints of right knee pain and a loss of motion of the right knee; along with the post-service records showing a normal right knee on VA examination in January 1992 and the March 2007 operative report noting a possible medial meniscal tear of the right knee and grade 4 chondromalacia of the trochlea.

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed right knee disorder is caused OR aggravated (i.e., permanently increased in severity beyond the nature progression) by his service-connected left knee disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


